     Case 2:18-cv-02345-KJM-DMC Document 53 Filed 05/21/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    3AI PROPERTIES LLC,                                No. 2:18-CV-2345-KJM-DMC
12                        Plaintiff,
13            v.                                         ORDER
14    DAUN ABBOTT, et al.,
15                        Defendants.
16

17                  Plaintiff, which is proceeding with retained counsel, brings this civil action. On

18   May 13, 2020, the Chief District Judge issued General Order 618 in light of the COVID-19 virus

19   outbreak. That order provides in relevant part:

20                          All of the court’s civil matters will continue to be decided on the
                    papers, or if the assigned Judge believes a hearing is necessary, the hearing
21                  will be held by telephone or videoconference. This applies to all matters
                    including motion hearings, case management conferences, pretrial
22                  conferences, and settlement conferences.
23   ///

24   ///

25   ///

26   ///

27   ///

28   ///
                                                        1
     Case 2:18-cv-02345-KJM-DMC Document 53 Filed 05/21/20 Page 2 of 2

 1   Pursuant to General Order 618, the scheduling conference set for June 17, 2020, before the

 2   undersigned in Redding, California, is vacated and submitted on the parties’ joint scheduling

 3   conference statement, which is due by June 10, 2020. The court will set a schedule for this case by

 4   separate order.

 5                     IT IS SO ORDERED.

 6

 7   Dated: May 21, 2020
                                                            ____________________________________
 8                                                          DENNIS M. COTA
 9                                                          UNITED STATES MAGISTRATE JUDGE

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
